Exhibit 10.16

Amended and Restated
Agreement
for
Exploration, Production and Strategic Services
between
Index Oil and Gas Inc.
and
ConRon Consulting Inc.




This Amended and Restated Agreement for Exploration, Production and Strategic
Services between Index Oil and Gas Inc. and ConRon Consulting Inc. (the
“Agreement”) is effective as of October 1, 2008 (the “Effective Date”) by and
between Index Oil and Gas Inc., a Nevada corporation (the “Company”), and ConRon
Consulting Inc., a Texas corporation (the “Contractor”).
 
RECITALS


WHEREAS, the parties entered into the Agreement for Exploration, Production and
Strategic Services between Index Oil and Gas Inc. and ConRon Consulting Inc. as
of February 1, 2008 (the “Original Agreement”); and
 
WHEREAS, the parties entered into Addendum #1 to the Original Agreement as of
June 1, 2008; and
 
WHEREAS, the parties entered into Addendum #2 to the Original Agreement as of
July 1, 2008; and
 
WHEREAS, the parties now desire to amend and restate the Original Agreement, as
amended by Addendum #1 and Addendum #2 (collectively the “Prior Agreements”),
for compliance with Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder, and to make certain other changes;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to the following
terms:
 
TERMS


1. Impact on Prior Agreements.  The Prior Agreements are hereby amended and
restated as of the Effective Date.  As of the Effective Date, the Company shall
have no further liabilities, obligations, or duties to the Contractor, and the
Contractor shall forfeit all remaining rights and benefits, under the Prior
Agreements.  Notwithstanding the previous sentence, any obligations of the
Contractor under any Prior Agreements relating to confidential information shall
survive and remain effective; provided, however, that if any such obligations
conflict with any obligations of the Contractor under this Agreement relating to
confidential information the terms of this Agreement shall control.
 
2. Services and Performance.  The Company hereby engages the Contractor to
supply such exploration, production and strategic business services (the
“Services”) as may be requested by the Company.  Services shall include, but not
be limited to, the following:
 
a. Managing the agreement between the Company and Moyes & Co., Inc. dated
February 1, 2008, and any successor agreement (the “Moyes Contract”);
 
b. Advising the Company on merger and acquisition opportunities presented by
either Moyes & Co., Inc., the Company or the Contractor;
 
c. Preparing presentation materials, including technical and financial
information;
 
d. Advising the Board of Directors of the Company on the operations of the
Company;
 
1

--------------------------------------------------------------------------------


 
e. Undertaking technical and commercial reviews of forward opportunities as
requested by the Company;
 
f. Providing an individual to act as Chief Operating Officer, both internally
within the Company and for the external community.
 
The Contractor represents and warrants to the Company that it has the
experience, expertise, ability, and resources to provide the Services.  The
Contractor shall be solely responsible for all costs incurred in performing the
Services to the extent such costs are not paid for by the Company in accordance
with Section 9.  The Contractor shall be solely responsible for supervising,
controlling, and directing the details and manner of the Services.  Nothing in
this Agreement shall give the Company the right to hire, supervise, control, or
direct the details and manner of the Services by the Contractor.  The
Contractor’s Services must meet the Company’s final approval and shall be
subject to the Company’s general right of inspection to secure successful and
timely Services.
 
3. Service Fees.  In consideration of successful and timely Services rendered,
the Company shall pay to the Contractor the service fees and Company equity
described below (collectively the “Service Fees”):
 
a. The Contractor shall be paid $2,000 for each of the first ten working days
during a calendar month and $1,500 for each additional working day during such
calendar month.  Amounts due to Contractor under this Section 3.a. shall be paid
on a monthly basis.
 
b. The Contractor shall be eligible to receive a bonus to be paid in shares of
common stock of the Company for each working day during any calendar quarter
that the Contractor provides Services.  The bonus, if declared by the Board of
Directors of the Company, shall be paid within 15 days of the end of each
calendar quarter in which such working days occurred.  The number of shares to
be paid to the Contractor as a quarterly bonus shall be determined by the
Company by dividing an amount equal to the sum of $250 for each working day paid
to the Contractor at the rate of $2,000 per day pursuant to Section 3.a. and
$450 for each working day paid to the Contractor at the rate of $1,500 per day
pursuant to Section 3.a. by the closing price for a share of the Company’s
common stock on the day the Board declares the bonus.  The “closing price” to be
used in the calculation of the above bonus shall be either (i) the closing price
of the Company’s common stock as reported by an exchange on which the Company’s
common stock is listed or (ii) the last reported sales price during normal
trading hours if the Company’s common stock is not listed on an exchange.
 
2

--------------------------------------------------------------------------------


 
c. In addition to the above, for Services provided to the Company prior to the
Effective Date, the Contractor is hereby awarded an aggregate of 98,152 shares
of the Company’s common stock to be issued within 10 days of the execution of
this Agreement.
 
For purposes of this Section 3, a “working day” shall mean any day on which the
Contractor performs Services for at least 8 hours.


4. Success Fees.  Upon the occurrence of certain events described below, the
Company shall provide to the Contractor the following success fees (the “Success
Fees”):
 
a. In the event the Company acquires a working interest or other beneficial
ownership interest in an asset or entity, the opportunity to acquire such an
interest was identified by or evaluated by the Contractor on behalf of the
Company during the term of this Agreement or a Prior Agreement, and such
opportunity was a result of the Moyes Contract, then within 10 days following
the consummation of such transaction the Company shall grant to the Contractor a
warrant to purchase 200,000 shares of common stock of the Company (or its
successor).  The Company shall use its best endeavors to seek the approval of
the warrant by its Board of Directors and, if required, its shareholders prior
to the consummation of such transaction.  The warrant shall be fully vested when
issued and shall have a strike price set at 110% of the fair market value of the
underlying shares of common stock on the date of grant.
 
b. In the event the Company acquires a working interest or other beneficial
ownership interest in an asset or entity, and the opportunity to acquire such an
interest was identified or evaluated solely by the Contractor on behalf of the
Company during the term of this Agreement or a Prior Agreement, then within 10
days following the consummation of such transaction the Company shall grant to
the Contractor a warrant to purchase a number of shares of common stock of the
Company (or its successor) equal in amount to the product of 3.5% times the
gross purchase price of the entity or asset acquired by the Company divided by
110% of the fair market value of a share of common stock of the Company on the
date of grant.  An opportunity described in this Section 4.b. shall not include
an opportunity related to the entities listed on Exhibit A or any opportunity
that appears on the Moyes Twice Monthly Progress Report (as such term is defined
in the Moyes Contract).  The Company shall use its best endeavors to seek the
approval of the warrant by its Board of Directors and, if required, its
shareholders prior to the consummation of such transaction.  The warrant shall
be fully vested when issued and shall have a strike price set at 110% of the
fair market value of the underlying shares of common stock on the date of grant.
 
c. For purposes of this Section 4, the term “fair market value” shall mean (a)
if the common stock is listed on any established stock exchange or a national
market system, including without limitation Nasdaq Global Select Market, Nasdaq
Global Market, Nasdaq Capital Market, the American Stock Exchange and the New
York Stock Exchange, the closing sales price for such stock (or the closing bid,
if no sales were reported) as quoted on such exchange or system for the date of
the determination (or if there was no quoted price for such date, then for the
last preceding business day on which there was a quoted price), as reported in
The Wall Street Journal or such other source as the Company deems reliable;
(b) if the common stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the mean between the high bid and low asked
prices for the common stock for the date of the determination, as reported in
The Wall Street Journal or such other source as the Company deems reliable; or
(c) if the common stock is not reported or quoted by any such organization, the
fair market value of the common stock as determined in good faith by the Company
using a “reasonable application of a reasonable valuation method” within the
meaning of Treasury Regulation Section 1.409A-1(b)(5)(iv)(B).
 
3

--------------------------------------------------------------------------------


 
Notwithstanding any provision herein to the contrary, the Contractor shall only
be entitled to a Success Fee with respect to any transaction described in this
Section 4 which is consummated during the term of this Agreement or within
eighteen months following the termination of this Agreement.  Any warrant issued
in accordance with this Section 4 shall be structured, to the sole satisfaction
of the Company, in a manner which is either exempt from or in compliance with
the requirements of Code Section 409A and the Treasury Regulations thereunder.


5. Relationship of the Parties.  Nothing in this Agreement creates or shall be
deemed to create a partnership, joint venture, agency, employer-employee
relationship, or guarantee of future engagement between the Company and the
Contractor.  In addition, the Contractor agrees and understands that it is not
an agent of the Company and neither has nor shall have any right or authority to
bind, commit, or otherwise obligate the Company to any terms, conditions, or
contractual obligations with any other party.
 
6. Independent Contractor Status.  For all purposes, including without
limitation any laws concerning Social Security, disability insurance, workers’
compensation, unemployment compensation, income-tax withholding, and all other
federal, state, and local laws, rules, and regulations relating to employees,
the Contractor shall be treated as an independent contractor of the
Company.  Accordingly, the Contractor shall discharge all obligations imposed
upon it as an independent contractor by all applicable federal, state, or local
laws, rules, and regulations, including without limitation those relating to
income taxes, the filing of all returns and reports, and the payment of all
assessments, taxes, and other sums required by applicable law with respect to
any Service Fees or Success Fees paid by the Company.   The Contractor shall not
be covered by the Company’s insurance policies nor shall any of its employees be
eligible for employee benefits provided by the Company to its employees.  The
only compensation, benefits, and consideration that the Contractor or any of its
employees shall be entitled to receive from the Company during the term of this
Agreement are those items specifically set forth in this Agreement.  The
Contractor acknowledges that it is solely responsible for the payment of its own
income, employment, Social Security, and other applicable taxes and insurance
premiums.
 
7. Payment of Taxes.  The Company shall provide a Form 1099 to the Contractor
for all gross income with respect to any Service Fees and Success Fees.  The
Contractor shall be solely responsible for paying when due all income taxes,
including estimated taxes, incurred as a result of any Service Fees or Success
Fees.  The Contractor shall be solely responsible for filing all tax returns,
tax declarations, and tax schedules with respect to any and all Service Fees and
Success Fees.  The Company shall not withhold any employment taxes from any
Service Fees and Success Fees.
 
8. Use of Employees or Other Contractors.  With the prior written consent of the
Company, the Contractor may, at its own expense, engage any employees,
independent contractors, or subcontractors as it deems necessary to perform
Services under this Agreement.  All persons engaged by the Contractor to assist
it in performing Services under this Agreement shall be deemed to be employees
or contractors of the Contractor and the Contractor shall be solely responsible
for their work, supervision, direction, control, compensation, benefits, and
insurance.  Nothing in this Agreement shall be construed to impose any liability
or duties on the Company for the performance of any Services by any third party
engaged, hired, or retained by the Contractor.
 
4

--------------------------------------------------------------------------------


 
9. Business Expenses.  To the extent not authorized for reimbursement by the
Company in writing or by written policy of the Company, the Contractor shall be
solely responsible for paying all business costs and expenses incurred in
performing Services under this Agreement.
 
10. Confidentiality Agreement.  Upon execution of this Agreement, the parties
shall enter into the Confidentiality Agreement attached hereto as Exhibit B, the
terms of which are incorporated herein by reference.
 
11. Legal Compliance.  The Contractor shall comply with all applicable federal,
state, county, municipal and other applicable laws, rules, ordinances, and
regulations in connection with its performance of Services under this Agreement,
including without limitation all applicable occupational safety and health laws,
regulations, ordinances, directives, and rules.
 
12. Securities Representations.  With respect to the transfer of any warrants or
shares of common stock of the Company to the Contractor under this Agreement or
a Prior Agreement, the Contractor makes the following representations.
 
a. The Contractor is acquiring the shares and warrants for its own account and
not with a view to offer for resale in connection with a distribution thereof,
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).  The Contractor is an “accredited investor” as such term is defined under
Regulation D promulgated under the Securities Act.
 
b. The Contractor understands that the shares and warrants will not have been
registered pursuant to the Securities Act or any applicable state securities
laws, that the shares and warrants, when issued, will be characterized as
“restricted securities” under federal securities laws, and that under such laws
and applicable regulations the shares and warrants cannot be sold or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom.  The Contractor represents that it is familiar with Rule 144
promulgated under the Securities Act, as currently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.  The
Contractor understands that each certificate representing the shares and
warrants shall conspicuously set forth on the face or back thereof, in addition
to any legends required by applicable law, a restrictive legend referencing
restrictions under the Securities Act.
 
c. The Contractor represents and acknowledges that the Company will be issuing
the shares and warrants pursuant to an exemption from the registration
requirements of the Securities Act based on the representations provided by the
Contractor hereunder.
 
13. Exclusivity of Services.  The Services performed by the Contractor under
this Agreement are exclusive to the Company and the Contractor therefore
understands and agrees that it shall not perform any similar services for any
third party in violation of this Agreement.
 
5

--------------------------------------------------------------------------------


 
14. Risk of Loss.  The risk of loss in the Contractor’s business shall be borne
entirely by the Contractor.  The Company shall have no right or duty to inquire
as to the profit generated by the Contractor in the performance of its business.
 
15. Term of Agreement.  This Agreement shall be for a period of eight months
from the Effective Date.  Either party may earlier terminate this Agreement,
with or without cause, upon ten days prior written notice.
 
16. Payments Due Upon Termination of Agreement.  Upon the termination of this
Agreement, the Company shall have no further obligation to the Contractor under
this Agreement, except for (a) payment to the Contractor of all accrued but
unpaid Service Fees through the date of termination, (b) payment to the
Contractor of any approved but un-reimbursed business expenses incurred in
accordance with applicable Company policy, and (c) payment to the Contractor of
all Success Fees due the Contractor in accordance with Section 4.
 
17. Indemnification of Company.  The Contractor shall indemnify the Company and
hold the Company harmless from any liability, loss, cost, claim, or damage,
including legal and other expenses and reasonable attorneys’ fees, the Company
incurs arising out of the Contractor’s (a) negligence, fraud, misconduct, or
other wrongful conduct; (b) breach of its representations or warranties in this
Agreement; or (c) breach of any of its obligations in this Agreement, including
its obligation to pay taxes under Section 7.
 
18. Indemnification of Contractor.  The Company shall indemnify the Contractor
in accordance with the following terms:
 
a. The Company indemnifies the Contractor and its officers, directors, employees
and principals (“Indemnified Persons”) against any claim, action, damage, loss,
liability, cost, charge, expense, or payment (including, but not limited to,
legal costs and expenses and professional consultant’s fees on a full indemnity
basis) which the Indemnified Person may pay, suffer, incur or become liable for
to any third party arising out of or as a consequence, whether directly or
indirectly, of (i) the use and disclosure of information provided by the Company
as specifically authorized by the Company; or (ii) the performance of the
obligations of the Contractor under this Agreement other than as a result of the
negligence, fraud, misconduct or other wrongful conduct of an Indemnified
Person, or the breach of any of the Contractor’s representations, warranties or
obligations in this Agreement by an Indemnified Person.
 
b. The Company must pay all costs and expenses of the Indemnified Persons in
relation to the enforcement, protection or exercise of any rights under the
indemnity under subsection a. to which they are entitled, including, but not
limited to, the legal costs and expenses and professional consultant’s fees for
any of the above on a full indemnity basis.
 
c. The Company agrees that in the settlement of any claim, lawsuit, action or
other proceedings against the Company in respect of which an Indemnified Person
also has joint or several liability or potential liability, the Company will use
all reasonable endeavors to ensure that any settlement of such claim includes a
release of the corresponding liability of the Indemnified Person in respect of
that claim.
 
6

--------------------------------------------------------------------------------


 
19. Survival.  The termination of this Agreement for any reason shall not impair
the rights or obligations of either party that shall have accrued before such
termination.
 
20. Waiver.  The waiver by either party of a breach of any term of this
Agreement shall not operate or be construed as a waiver of a subsequent breach
of the same provision by either party or of the breach of any other term or
provision of this Agreement.
 
21. Severability.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, (a) this Agreement shall be considered divisible,
(b) such provision shall be deemed inoperative to the extent it is deemed
illegal, invalid, or unenforceable, and (c) in all other respects this Agreement
shall remain in full force and effect; provided, however, that if any such
provision may be made enforceable by limitation, then such provision shall be
deemed to be so limited and shall be enforceable to the maximum extent permitted
by applicable law.
 
22. Attorneys’ Fees and Other Costs.  If either party breaches this Agreement,
or if a dispute arises between the parties based on or involving this Agreement,
the party that enforces its rights under this Agreement against the breaching
party, or that prevails in the resolution of such dispute, is entitled to
recover from the other party its reasonable attorneys’ fees, court costs, and
expenses incurred in enforcing such rights or resolving such dispute.
 
23. No Conflicts.  The Contractor represents and warrants to the Company that
its execution, delivery, and performance of this Agreement, and its relationship
with and the Services reasonably expected to be rendered for the Company, do not
and shall not conflict with or result in a violation of any provision of, or
constitute a default under, any contract, agreement, instrument, or obligation
to which the Contractor is a party or by which it is bound, including without
limit agreements regarding confidentiality and non-competition.  The Contractor
further represents and warrants that it has entered into this Agreement pursuant
to its own initiative and that the Company did not induce it to execute this
Agreement in contravention of any existing commitments.  The Contractor further
acknowledges that the Company has entered into this Agreement in reliance upon
the foregoing representations.
 
24. Offsets.  The Company shall be entitled to set off against, and the
Contractor authorizes the Company to deduct from, any Services Fees due to the
Contractor from the Company, any amounts which may be due and owing to the
Company by the Contractor, whether arising under this Agreement or otherwise.
 
25. Waiver of Right to Jury Trial.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, THE CONTRACTOR SHALL, AND HEREBY DOES, IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY DISPUTE, CONTROVERSY, CLAIM, OR CAUSE OF
ACTION AGAINST THE COMPANY, INCLUDING ANY ARISING OUT OF OR RELATING TO THE
CONTRACTOR’S ENGAGEMENT BY THE COMPANY, THE TERMINATION OF THAT ENGAGEMENT, OR
THIS AGREEMENT (EITHER ALLEGED BREACH OR ENFORCEMENT).
 
26. Entire Agreement.  This Agreement and any continuing obligations under the
Prior Agreements described in paragraph 1 constitute the entire agreement
between the parties concerning their subject matters and shall supersede all
prior and contemporaneous agreements and understandings, both written and oral,
between the parties with respect to their subject matters.
 
7

--------------------------------------------------------------------------------


 
27. Assignment of Agreement; Successors and Assigns.  The Contractor’s Services,
Service Fees, Successor Fees and other duties under this Agreement are personal
to the Contractor and shall not be assigned to any person or entity without
written consent from the Company.  The Company may assign this Agreement without
the Contractor’s consent.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns.
 
28. Amendment.  This Agreement shall not be amended except by an instrument in
writing signed by the party against whom such amendment is sought to be
enforced.
 
29. Governing Law; Venue.  This Agreement shall be governed by the laws of the
State of Texas, without regard to its conflict-of-laws principles.  The
Contractor hereby irrevocably consents to the binding and exclusive venue for
any dispute, controversy, claim, or cause of action between the parties arising
out of or related to this Agreement being in the state or federal courts of
competent jurisdiction that regularly conduct proceedings in Harris County,
Texas.  Nothing in this Agreement, however, precludes the Company from seeking
to remove a civil action from any state court to federal court.
 
30. Compliance with Section 409A.  This Agreement is intended to satisfy Code
Section 409A and any ambiguous provisions shall be construed in a manner that is
either exempt from or compliant with the requirements of Code Section 409A.
 




[Signature Page to Immediately Follow]
 
 
 

 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the 8th day of December 2008.



  CONRON CONSULTING INC.          
 
By:
/s/ Ron Bain         By: Ron Bain       Its: President          

 

  INDEX OIL AND GAS INC.          
 
By:
/s/ Lyndon West             By: Lyndon West       Its: Chief Executive Officer  
       

 


 
 
 
 
 

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A




Century Petroleum


GB Petroleum Ltd.


Unicorp Inc.
 
 
 
 
 
 
 

 
A-1

--------------------------------------------------------------------------------


 
EXHIBIT B




CONFIDENTIALITY AGREEMENT


THIS AGREEMENT (hereinafter referred to as the “Agreement”), is made effective
the First day of October, 2008 (“Effective Date”), by and between Index Oil and
Gas Inc., (hereinafter referred to as the “Disclosing Party”) a corporation
existing under the laws of Nevada with its registered office at 711 S. Carson
Street, Carson City, Nevada, U.S.A. 89701 (“IOGI”) and ConRon Consulting Inc.,
(hereinafter referred to as the “Receiving Party”) a corporation existing under
the laws of Texas with its registered office at 9406 Fenchurch Drive., Spring,
Texas 77379 (“Contractor”).  IOGI and Consultant may also be referred to herein
individually as a “Party” and together as the “Parties.”


1. In connection with the evaluation and preparation of a report based on
certain confidential plans and documents held by the Disclosing Party relating
to the acquisition of oil and gas assets/corporations in the USA,
(hereinafter referred to as the “Plans”), the Disclosing Party is willing, in
accordance with the terms and conditions of this Agreement, to disclose (either
through itself or its representatives) to the Receiving Party (or its
representatives) certain confidential information,  on a nonexclusive basis,
relating to the Plans which includes, but is not necessarily limited to,
geological and geophysical data, maps, models and interpretations and
commercial, contractual and financial information, as more fully described in
Schedule A attached hereto and made a part hereof (hereinafter referred to as
the “Confidential Information”).
 
2. In consideration of the disclosure referred to in Paragraph 1 hereof, the
Receiving Party agrees that the Confidential Information shall be kept strictly
confidential and shall not be sold, traded, published or otherwise disclosed to
anyone in any manner whatsoever, including by means of photocopy, reproduction
or electronic media, without the Disclosing Party’s prior written consent,
except as provided in this Agreement.
 
3. The Receiving Party may disclose the Confidential Information without the
Disclosing Party’s prior written consent only to the extent such information:
 
a. is already known to the Receiving Party as of the date of disclosure by the
Disclosing Party;
 
b. is already in possession of the public or becomes available to the public
other than through the act or omission of the Receiving Party or of any other
person to whom Confidential Information is disclosed pursuant to this Agreement;
 
c. is required to be disclosed under applicable law, stock exchange regulations
or by a governmental order, decree, regulation or rule (provided that the
Receiving Party shall make all reasonable efforts to give prompt written notice
to the Disclosing Party prior to such disclosure);
 
d. is acquired independently from a third party that represents that it has the
right to disseminate such information at the time it is acquired by the
Receiving Party; or
 
B-1

--------------------------------------------------------------------------------


 
e. is developed by the Receiving Party independently of the Confidential
Information received from the Disclosing Party.
 
4. The Receiving Party may disclose the Confidential Information without the
Disclosing Party’s prior written consent to an Affiliated Company (as
hereinafter defined), provided that the Receiving Party guarantees the adherence
of such Affiliated Company to the terms of this Agreement.  “Affiliated Company”
shall mean any company or legal entity which controls, or is controlled by, or
which is controlled by an entity which controls, a Party.  “Control” means the
ownership directly or indirectly of more than fifty (50) percent of the voting
rights in a company or other legal entity.
 
5. The Receiving Party shall be entitled to disclose the Confidential
Information without the Disclosing Party’s prior written consent to such of the
following persons to the extent that they have a clear need to know in order to
evaluate the Area:
 
a. employees, officers and directors of the Receiving Party;
 
b. employees, officers and directors of an Affiliated Company;
 
c. any consultant or agent retained by the Receiving Party or its Affiliated
Company; or
 
d. any bank or other financial institution  or entity funding or proposing to
fund the Receiving Party’s participation in the Area, including any  consultant
retained by such bank or other financial institution or entity.
 
Prior to making any such disclosures to persons under subparagraphs (c) and (d)
above, however, the Receiving Party shall obtain an undertaking of
confidentiality, enforceable by both the Disclosing Party and the Receiving
Party, substantially in the same form and content as this Agreement, from each
such person; provided, however, that in the case of outside legal counsel, the
Receiving Party shall only be required to procure that such legal counsel is
bound by an obligation of confidentiality.


6. The Receiving Party and its Affiliated Companies, if any, shall only use or
permit the use of the Confidential Information disclosed under this Agreement to
evaluate the Plans in connection with the acquisition advice to Client.
 
B-2

--------------------------------------------------------------------------------


 
7. The Receiving Party shall be responsible for ensuring that all persons to
whom the Confidential Information is disclosed under this Agreement shall keep
such information confidential and shall not disclose or divulge the same to any
unauthorized person. Neither Party shall be liable in an action initiated by one
against the other for special, indirect or consequential damages resulting from
or arising out of this Agreement, including, without limitation, loss of profit
or business interruptions, however same may be caused.
 
8. The Receiving Party shall acquire no proprietary interest in or right to the
Confidential Information, and the Disclosing Party may demand the return thereof
at any time upon giving written notice to the Receiving Party.  Within thirty
(30) days of receipt of such notice, the Receiving Party shall return all of the
original Confidential Information and shall destroy or cause to be destroyed all
copies and reproductions (in whatever form, including but not limited to,
electronic media) in its possession and in the possession of persons to whom it
was disclosed pursuant to this Agreement.
 
9. Unless earlier terminated the confidentiality obligations and limitations on
use set forth in this Agreement shall terminate on the later of one year after
the date of this Agreement or the date on which disclosure is no longer
restricted either under the law applicable in the Area or under the terms of the
concession, license, contract or permit currently covering the Area.
 
10. The Disclosing Party hereby represents and warrants that it has the right
and authority to disclose the Confidential Information to the Receiving Party
(or its representatives). THE DISCLOSING PARTY, HOWEVER, MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO THE QUALITY, ACCURACY
AND COMPLETENESS OF THE CONFIDENTIAL INFORMATION DISCLOSED HEREUNDER, AND THE
RECEIVING PARTY (ON BEHALF OF ITSELF AND ITS REPRESENTATIVES) EXPRESSLY
ACKNOWLEDGES THE INHERENT RISK OF ERROR IN THE ACQUISITION, PROCESSING AND
INTERPRETATION OF GEOLOGICAL AND GEOPHYSICAL DATA.  THE DISCLOSING PARTY, ITS
AFFILIATED COMPANIES, THEIR OFFICERS, DIRECTORS AND EMPLOYEES SHALL HAVE NO
LIABILITY WHATSOEVER WITH RESPECT TO THE USE OF OR RELIANCE UPON THE
CONFIDENTIAL INFORMATION BY THE RECEIVING PARTY (OR ITS REPRESENTATIVES).
 
11. 
 
a. This Agreement shall be governed by and interpreted in accordance with the
substantive law of  the State of Texas.
 
b. Any dispute arising out of or relating to this Agreement, including any
question regarding its existence, validity or termination, which cannot be
amicably resolved by the Parties, shall be settled before a sole arbitrator in
accordance with the Arbitration Rules of the American Arbitration Association in
Dallas, Texas.  The resulting arbitral award shall be final and binding without
right of appeal, and judgment upon such award may be entered in any court having
jurisdiction thereof.  A dispute shall be deemed to have arisen when either
Party notifies the other Party in writing to that effect.
 
12. Unless otherwise expressly stated in writing, any prior or future proposals
or offers made in the course of the Parties’ discussions are implicitly subject
to all necessary management and government approvals and may be withdrawn by
either for any reason or for no reason at any time.  Nothing contained herein is
intended to confer upon the Receiving Party any right whatsoever to the
Disclosing Party's interest in the Area.
 
B-3

--------------------------------------------------------------------------------


 
13. The Disclosing Party agrees that the Receiving Party has the right to
describe its services provided to the Disclosing Party in materials that it
provides to clients and prospective clients and in advertisements in financial
and other newspapers and journals at its own expense, provided that the
Receiving Party will submit a copy of such materials or advertisements to the
Disclosing Party and its counsel and any use of such materials or advertisements
will be subject to the prior approval of the form and substance of the materials
or advertisements by the Disclosing Party and its counsel.
 
14. No amendments, changes or modifications to this Agreement shall be valid
except if the same are in writing and signed by a duly authorized representative
of each of the Parties hereto.
 
15. This Agreement comprises the full and complete agreement of the Parties
hereto with respect to the disclosure of the Confidential Information and
supersedes and cancels all prior communications, understandings and agreements
between the Parties hereto relating to the Confidential Information, whether
written or oral, expressed or implied; provided, however, that this Agreement
shall only supplement and not supersede or otherwise cancel the Confidentiality
Agreement between the Parties effective as of February 1, 2008.
 
16. The Receiving Party may only assign this Agreement to an Affiliated Company;
provided, however, the Receiving Party shall remain liable for all obligations,
whether expressed or implied, under this Agreement.  Without limiting the
foregoing, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns.
 
IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
caused this Agreement to be executed as of the 8th day of December, 2008.
 
 

DISCLOSING PARTY        RECEIVING PARTY                           By:     By:  
              Printed Name     Printed Name:
 
              Title:     Title:    


 
B-4